Citation Nr: 1112506	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  08-07 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to April 1946 and from April 1951 to December 1952.  

This matter is before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In February 2011, the Veteran participated in a Travel Board hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran submitted additional private medical records, a letter from an audiologist and a written lay statement.  He also submitted a waiver of his right to initial RO consideration of this evidence.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached with regard to the Veteran's claim.

The Veteran seeks service connection for bilateral hearing loss.  The claims file contains the Veteran's entrance examination in September 1945 and separation examinations in April 1946 and December 1952.  These examination reports note 15/15 scores on whispered voice tests; there were no audiogram results.  

The Veteran asserts that he was exposed to acoustic trauma during service in World War II and the Korean War.  During the Board hearing, the Veteran testified that he served as a single engine aircraft pilot during World War II and often flew at low altitudes with the cockpit open.  He state that he flew C-46 aircraft during the Korean War and C-119 aircraft in the Far East.  He testified that he was not provided hearing protection.  The Veteran's first DD Form 214 confirms that he served as a single engine pilot in the American Theater of Operations, as evidenced by his receipt of the American Theater Ribbon.  His second DD Form 214 shows that he was a pilot in receipt of the Korean Service Medal and United Nations Service Medal.  Thus, there is evidence that the Veteran was exposed to aircraft noise as a pilot during both of his periods of active duty service.  

The Veteran underwent a VA compensation and pension examination in February 2007 to determine the etiology of his hearing loss.  The Veteran reported gradual onset of bilateral hearing loss since the 1950s.  The Veteran denied significant post service noise exposure.  The VA examiner diagnosed bilateral sensorineural hearing loss, which she opined was less likely as not due to noise exposure during military service.    

The Board finds the February 2007 VA opinion to be incomplete.  In this regard, the VA audiologist relied on the fact that the Veteran's service treatment records showed normal whispered voice tests in December 1943, April 1946 and December 1952.  She stated that if administered properly, the whispered voice test has strong sensitivity and specificity for hearing loss through 2,000 Hertz.  

The United States Court of Appeals for Veterans Claims has held that a lack of hearing loss at separation cannot, by itself, constitute conclusive evidence that service connection is not warranted.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Further, in analyzing the above-referenced VA medical opinion, the Board observes that the whispered and spoken voice hearing test is not necessarily sufficiently sensitive to rule out the presence of high frequency impairment.  See Godfrey v. Brown, 8 Vet. App. 113 (1995) (the Board conceded that the whispered voice test cannot detect hearing loss with anywhere near the precision of an audiogram).  In addition, a Veteran is not required to show that hearing loss was present during active military service in order to establish service connection.  See Godfrey at 356.  Rather, he may establish the required nexus between his current hearing disability and his term of military service by showing that his current hearing disability resulted from personal injury suffered in the line of duty.  Id.  As such, the appellant's findings of normal hearing upon his separation from service are of somewhat limited probative value to the analysis of this claim and should not have been a significant factor in the VA medical opinion.  Additionally, the Board notes that the VA audiologist did not address the Veteran's essential assertions that he began developing hearing loss shortly after service and had significant noise exposure in service and was not afforded hearing protection.  In light of the foregoing, the Board finds that the RO should attempt to obtain an addendum VA audiological opinion that specifically takes into consideration and discusses the Veteran's statements attesting to his hearing problems since shortly after his separation from service    

VA is obligated to provide an adequate examination once it chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, because the Veteran was provided with an examination in February 2007, and the Board has found the opinion rendered to be inadequate, the case must be remanded to obtain a supplemental opinion.  

Accordingly, the case is REMANDED for the following action:


(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Return the claims file to the examiner who conducted the February 2007 VA examination for a supplemental opinion.  Specifically, the examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's hearing loss is more likely than not (i.e., probably greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), causally or etiologically related to the Veteran's military activity.  

The examiner must specifically address the Veteran's credible reports of excessive noise exposure in service and of experiencing hearing loss since the 1950s in determining whether his current hearing loss is related to active service.  

The examiner should provide a complete rationale for all conclusions reached.  

If the examiner who conducted the February 2007 examination is unavailable, the claims file may be provided to any appropriate healthcare professional for the requested opinion.  

2.  Thereafter, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



